                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

PATRICIA HARRIS                                                                        PLAINTIFF


v.                                    Case No. 4:19-cv-4145


CITY OF BRADLEY, ARKANSAS                                                           DEFENDANT

                                             ORDER

       Before the Court is Defendant City of Bradley, Arkansas’ Motion to Dismiss. (ECF No.

6). On December 31, 2019, Defendant moved for dismissal pursuant to Federal Rule of Civil

Procedure 12(b)(6). On January 14, 2020, Plaintiff filed an amended complaint. (ECF No. 8).

The Court finds this matter ripe for consideration.

       It is well established that filing an amended complaint supersedes the original complaint,

thereby rendering it inoperative and without legal effect. See In re Atlas Van Lines, Inc., 209 F.3d

1064, 1067 (8th Cir. 2000). Accordingly, after a complaint is amended, motions directed at the

original complaint should be denied as moot, without prejudice to their refiling as to the amended

complaint. Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002).

       Plaintiff’s original complaint (ECF No. 2) is now inoperative and superseded by the

amended complaint. Accordingly, the Court finds that the pending Motion to Dismiss (ECF No.

6), which is directed at the original complaint, is moot and hereby is DENIED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 16th day of January, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
